                      Case 20-34049 Document 6 Filed in TXSB on 08/18/20 Page 1 of 1
                                             UNITED STATES BANKRUPTCY COURT
                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION


  IN RE:                                                             §                            CASE NO.          20-34049
  MURPHY SHIPPING & COMMERCIAL SERVICES,                             §
  INC.
  DEBTORS(S),                                                        §                             CHAPTER 11

                                           NOTICE OF APPEARANCE AND REQUEST
                                          FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    HARRIS COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on   18th day of       August ,2020, a copy of the above and foregoing has been this date served

electronically or mailed to the parties listed below:

    KEVIN S WILEY JR                               US TRUSTEE (HOUSTON)                       MURPHY SHIPPING &
    THE WILEY LAW GROUP, PLLC                      OFFICE OF THE US TRUSTEE                   COMMERCIAL SERVICES, INC.
    325 NORTH ST PAUL STREET, STE                  515 RUSK AVENUE STE. 3516                  2001 TIMBERLOCH PL, STE 500
    4400                                           HOUSTON, TX 77002                          THE WOODLANDS, TX 77380
    DALLAS, TX 75201

                                                        LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                        PO Box 3064
                                                        HOUSTON, TX 77253-3064
                                                        Telephone: (713) 844-3400
                                                        Facsimile: (713) 844-3503
                                                        Email:      houston_bankruptcy@publicans.com


                                                         By: /s/ John P. Dillman
                                                             John P. Dillman
                                                              SBN: 05874400 TX
